Citation Nr: 1203711	
Decision Date: 02/01/12    Archive Date: 02/13/12

DOCKET NO.  06-16 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to a compensable rating for tinea versicolor.

2. Entitlement to a rating in excess of 10 percent for residuals of a nose fracture.

3. Entitlement to a rating in excess of 10 percent for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to July 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  In August 2006, a hearing was held before a Decision Review Officer (DRO) at the RO.  In October 2009, a Travel Board hearing was held before the undersigned.  Transcripts of these hearings are associated with the claims file.  In December 2009, these matters were remanded for further development.

The matter of entitlement to compensation for loss of sense of smell as a residual of a nose fracture is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran's service connected tinea versicolor is not shown to have been symptomatic at any time during the pendency of this claim for an increased rating .

2.  The 10 percent rating assigned for obstruction of nasal passage as a residual of nasal fracture is the maximum schedular rating provided for such impairment; at no time during the pendency of this claim is the Veteran's nose fracture residual sinusitis shown to have been manifested by incapacitating episodes, or by three to six non-incapacitating episodes/per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting (or manifestations approximating such severity). 
3.  The Veteran's service- connected low back disability (residuals of lumbar spine injury with spondylolisthesis defect at L5) is not shown to have been manifested by limitation of forward flexion to 60 degrees or less; by limitation of combined range of thoracolumbar motion to 120 degrees of less; by muscle spasm or guarding severe enough to result in abnormal gait or spine contour; by incapacitating episodes of intervertebral disc syndrome; or by separately ratable neurological symptoms. 


CONCLUSIONS OF LAW

1.  A compensable rating for tinea versicolor is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.31, 4.118, Diagnostic Codes (Codes) 7813, 7806 (2011).

2.  A rating in excess of 10 percent for obstruction and sinusitis residuals of a nose fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, Codes 6502, 6512 (2011).  

3.  A rating in excess of 10 percent is not warranted for the Veteran's service connected low back disability.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Mayfield v. Nicholson, 444 F 3d. 1328 (Fed. Cir. 2006).

The matter of the rating for tinea versicolor is from the initial rating assigned with a grant of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess v. Nicholson, 19 Vet.  App. 473 (2006).  A February 2006 statement of the case (SOC), and March 2007 and July 2011 supplemental SOCs (SSOCs) properly provided notice on the "downstream" issue of an increased initial rating, and readjudicated the matter after the Veteran  had opportunity to respond.  It has not alleged that he is prejudiced by a notice defect.  See Goodwin v. Peake, 22. Vet. App. 128 (2008).

The remaining matters are claims for increase, and the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The appellant was advised of VA's duties to notify and assist in the development of these claims prior to their initial adjudication.  Mayfield, 444 F.3d 1328.  An April 2005 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and he has not alleged that notice has been less than adequate. 

All available pertinent medical evidence identified by the Veteran, including updated VA treatment records since March 2007, has been obtained.  He was afforded VA examinations in May 2005, and (pursuant to the Board's December 2009 remand) in March 2010 and July 2011.  Those examinations cumulatively are adequate for rating purposes as they reflect review of pertinent medical history, and the findings include the information necessary for consideration of the applicable rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA's duty to assist in the development of facts pertinent to the Veteran's claims is met. 

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and  injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In a claim for an increased initial rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are also appropriate in claims for increase, when factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v.  Mansfield, 21 Vet. App. 505 (2007).  Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.40 (concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare- ups), 4.45 (concerning weakened movement, excess fatigability, and incoordination), and 4.10 (concerning the effects of the disability on the veteran's ordinary activity) are for consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Notably, the General Formula (outlined below) provides for ratings based on limitation of motion to be applied with or without symptoms such as pain, stiffness, etc.(however, other DeLuca factors remains for consideration).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  See 38 C.F.R. § 4.3. 

Tinea Versicolor

As has been noted, the June 2005 rating decision on appeal granted service connection for tinea versicolor, rated 0 percent, effective February 22, 2005.  As the appeal is from the initial rating assigned, the rating throughout since the effective date of award of service connection is for consideration.  See Fenderson, 12 Vet. App. at 126. 

The Veteran claims, in essence, that his service-connected skin disability has been symptomatic, and that treatment has been ineffective.  He states that he breaks out in a rash on his neck, chest, and back during warm months.

Tinea versicolor is rated as dermatophytosis, based on disfigurement of the head, face, or neck (Code 7800), scars (Codes 7801-7805), or dermatitis (7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Code 7813.  The RO has assigned a 0 percent rating under Code 7800 (for scars or other disfigurement of the head, face or neck).  Because the involvement of tinea noted in service (on which the award was based) was in the groin area, back, shoulders and chest, and because postservice findings of hypopigmented areas have been noted only on the back, chest, and nape of neck (with no indication of scarring or other  disfigurement) (and given the descriptions of the disability as a fine rash), the Board finds that the Code more appropriately applicable is diagnostic Code 7806 (for dermatitis or eczema).  See 38 C.F.R. § 4.118.  The Board observes that revising the diagnostic code assigned to Code 7806 is not prejudicial to the Veteran (because disfigurement has not been shown, because the RO has rated the disability 0 percent, and because Code 7806 recognizes a broader area of potential involvement, i.e., the entire body).  

Under Code 7806, where there is involvement of less than 5 percent of the entire body or exposed areas, and no more than topical therapy required in a 12 month period, a 0 percent rating is to be assigned.  Ratings of 10 percent or more require involvement of at least 5 percent of the entire body or of exposed areas; or systemic therapy required.  38 C.F.R. § 4.118.

The Veteran's service treatment records (STRs) show that on a number of occasions he seen for complaints of a skin rash.  In December 1988 he received an assessment of tinea cruris upon complains of a groin rash with itching.  Tinactin was prescribed.  In June 1989 he complained of a rash in the groin area.  Tinea cruris was again diagnosed in September 1989, and treated with Monistat-Derm.  In October 1989 he complained of a rash on his back; several  hypopigmented lesions were noted over his upper back.  The impression was tinea versicolor, which was treated with Monistat-Derm.  In February 1990 he complained of a rash on his back for the past two months, and that it was not responding to the Monistat-Derm.  The assessment was tinea versicolor; Selsun was prescribed.  In June 1990 he complained of a rash on his back for the past two months; the assessment was tinea versicolor.  In May 1994 he presented at the clinic with complaints of a rash on his back and right side of his chest for the past six months.  He had dark pigment patches on the right anterior chest below the pectoralis muscles.  The assessment was tinea versicolor.  He was treated with Selsun and medicated creams.  On October 1996 periodic examination no skin abnormality was noted; in medical history elicited at the time, the Veteran reported occasional skin rashes.  On June 1998 separation examination the skin was normal on clinical evaluation; a history of skin rash was noted.  

A September 2003 VA) treatment report notes the Veteran presented for an evaluation of tinea versicolor.  There was no active rash found.  

On May 2005 VA examination the Veteran reported a history of an on and off skin rash on the back of the neck, back, and chest, sometimes associated with itching, and that the rash was worse in warm weather.  He reported dark and pale areas, without pimples, blisters, or redness.  He reported an episode of tinea cruris in the service that was treated with "Kenalog" cream and resolved after two weeks and never recurred.  On physical examination no rash was seen on the front, back or nape of the neck, chest or upper back.  There were diffuse areas of hypo and hyperpigmentation with no evidence of scaling, papules, erythema, or discharge.  The diagnosis was old history of tinea versicolor, and tinea cruris.  No acute rash of versicolor was seen; the Veteran denied current symptoms of tinea cruris.

In his April 2006 Substantive Appeal the Veteran stated that the rash on his neck and back had spread, and that prescribed treatment had not worked.  At the August 2006 DRO hearing he testified that he was treated by VA, but had been given a clear diagnosis of a skin disorder (or received relief from breakouts or itching).  He explained that he did not have a skin outbreak at the time of the May 2005 VA examination; that he did not have outbreaks because the condition was constant (he stated that "it stays on there"; and that when the VA examiner asked if "it itches" he had responded "no, it does not itch right now, but it does itch."

On July 2011 VA examination, it was noted that the Veteran was not receiving treatment with medications, or any form of light or electron beam therapy for his skin disability.  He was not on a corticosteroids or an immunosuppressive drug.  He reported symptoms of itching and dryness with flaking.  There was no history of benign or malignant neoplasm of the skin, urticaria, primary cutaneous vasculitis or erythema multiform.  He asserted that his skin disability interfered with work, as he frequently had to interrupt his schedule to wash affected areas (which reduced itching precipitated by sweating when a rash was present).  His skin disability affects his daily activities in that he could only wear cotton shirts.  On examination there was no evidence of dermatitis, eczema, leishmaniasis, lupus, dermatophytosis, bullous disorders, psoriasis, infections of the skin, cutaneous manifestations of collagen vascular disease, or papulosquamous disorders.  There was 0 percent involvement of the exposed areas and zero percent of the entire body., and no scarring or disfigurement was seen.  There was no evidence for acne or chloracne, whether superficial, including comedones, papules, pustules, superficial cysts or deep, including deep inflamed nodules or pus-filled cysts.  There was no scarring alopecia or alopecia areata with no loss of all body hair or limited to the face and scalp.  There was no evidence for hyperhidrosis, and he was able to handle paper and tools.  The diagnostic impression was no active lesions of tinea versicolor, or visible or palpable remnants on the neck, chest, back, or shoulders, remaining from previous activity.  VA examiner opined that the Veteran does not have any residuals from his tinea versicolor.  

The disability picture presented by the Veteran's service connected tinea versicolor is essentially one of there being no objectively demonstrable manifestations of the disability documented at any time since the award of service connection.  Neither the May 2005 VA examination nor the one in July 2011 found any evidence of active tinea (or residual scarring).  Significantly the examinations (in May -late spring, and in July-mid summer) were conducted at times of the year when the Veteran reported the disability was most likely to be active.  He has not identified any specific incident of treatment during the 6+ year period of evaluation of this claim when a treatment provider noted symptoms -or prescribed treatment-warranting a compensable rating.  

While the Veteran may be capable of observing that he has had outbreaks of rash and itching periodically (albeit he concedes not upon examinations), his accounts that he has had outbreaks with involvement to a compensable degree are clearly self-serving, not credible, and not probative.  Notably, he has not alleged having received any systemic treatment during the evaluation period.   

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Therefore, the benefit of the doubt doctrine does not apply; the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Residuals of a Nose Fracture

The Veteran's service-connected residuals of a nose fractured nose are rated 10 percent under 38 C.F.R. § 4.97, Code 6502 (for deviation of nasal septum based on nasal obstruction).  As the Board noted in the December 2009 remand, a VA provider opined that the Veteran's sinusitis is a residual of his nose fracture.  Therefore, his residuals of nose fracture may also be rated under the General Rating Formula for sinusitis which follows Code 6514; see 38 U.S.C.A. § 4.97.  Finally, he alleges that he has lost his sense of smell as a residual of the nose fracture.  As all disability found to be a residual of the nose fracture is considered service- connected, if he is found to have lost his sense of smell, and it is determined to be a residual of his nose fracture, he may be entitled to a separate rating under 38 C.F.R. § 4.87a. Code 6275.   

The instant claim for increase was received in February 2005 (and the period for consideration begins in February 2004).  

The Board notes that there is no specific diagnostic code for rating residuals of a fractured nose.  The 10 percent rating assigned (by analogy to nasal septum deviation) requires 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, and is the maximum schedular provided (under Code 6502).  Notably, the evidence does not reflect nasal obstruction impairment to a degree of 50 percent on both sides or 100 percent on one; the obstruction disability picture presented is entirely encompassed by the schedular criteria, and therefore, those criteria are not inadequate.  

Consequently, the analysis progresses to consideration of alternate applicable criteria.  

Under the General Rating Formula for sinusitis, when such disability is detected by X-ray only, a 0 percent rating is warranted.  For one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting a 10 percent rating applies..  With three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97 (following Code 6514).  An incapacitating episode of sinusitis is defined as one that requires bedrest and treatment by a physician.  See Note following the General Formula.  

On May 2005 VA examination the Veteran reported that following his nose injury in service he underwent nasal septoplasty with partial inferior turbinectomy.  He continued symptoms of difficulty breathing through the right nostril (with congestion) and in 1999, postservice, underwent repeat surgery (septoplasty and endoscopic sinus surgery) by a private doctor.  After the second surgery his symptoms were relieved for a while.  At the May 2005 VA examination he reported difficulty breathing through the right nostril with congestion for the past six months.  He denied itching, watering of the eyes, and headaches.  He took nasal mist (that was given to him in conjunction with his second surgery).  He had not taken any other medication.  He related that he had been "mouth-breathing" and had disturbed sleep at night secondary to nasal congestion.  He had not lost time from work because of the sinus problem.  Physical examination of the nose, sinuses and throat revealed right maxillary tenderness.  The frontal ethmoid sinuses were non-tender bilaterally.  There was erythema and the turbinates were boggy on the right side with about 60 percent blockage of the nasal passage.  There was mucous discharge.  X-rays revealed suspect bilateral maxillary sinusitis, hypertrophic rhinitis.  The diagnoses were history of old injury to the nose post two septoplasties and residual sinusitis (confirmed by x-ray).  

A January 2007 VA primary care outpatient report notes that the Veteran reported he did not have headaches, vision changes, sinus congestion, sore throat or ear pain.  On physical examination he had clear nasal mucosa, normal pharynx, no wheeze, rub or rhonchi, and good air exchange.  

On March 2010 VA examination, the Veteran reported that he had year round sinus trouble and a history of two sinus surgeries.  He indicated he had trouble breathing through the right side of his nose.  He had a yellow discharge from his nose that was not purulent.  He was not on any current treatment.  On physical examination his chest was clear to auscultation.  The excursion on breathing was normal.  There was no tenderness to palpation; the chest was clear to percussion.  There were no respiratory symptoms found.  Regarding the diagnosis, the examiner stated that the Veteran was status post nasal fracture and complained of chronic sinusitis, but his condition was not severe enough to require any treatment at this time.  There was nothing found to indicate that he had chronic sinusitis at the time of examination.

On review of the evidentiary record the Board finds that a separate compensable rating for sinusitis is not warranted at any time during the pendency of this claim.  The Veteran is not shown (and does not allege) to have had incapacitating episodes of sinusitis, or three to six non-incapacitating episodes manifested by headaches, pain, and purulent discharge or crusting, or manifestations approximating such severity.  The Board notes that the listed characteristics on a non-incapacitating episode (headaches, pain, and purulent discharge or crusting) are listed in the conjunctive, and that all three factors must be shown.  The evidence does not show (nor does he allege) that the Veteran has had the symptoms considered characteristic of non-incapacitating episodes of sinusitis.  It has been noted that he had a yellow discharge from his nose, but it was non-purulent; he specifically denied having headaches.  He did report that he had been mouth-breathing and had disturbed sleep at night, but such subjective symptoms are not in the criteria for a separate compensable rating for sinusitis.  Mouth-breathing is a response to nasal blockage (which here is separately rated).  The disability picture of sinusitis presented is one of a mild disability demonstrated only by X-rays, and not requiring treatment.  Therefore, a separate rating for sinusitis is not warranted.  

The Board has also considered the applicability of other criteria, and found none warranting an increased rating.  Significantly, the 10 percent rating under Code 6522 (for rhinitis) is based on nasal passage blockage (and may not be combined with the rating under Code 6502.  See 38 C.F.R. § 4.14.).  Higher ratings for rhinitis require polyps (which are not shown).  See 38 C.F.R. § 4.97, Code 6522.  

Accordingly, a rating in excess of 10 percent for residuals of a nose fracture consisting of nasal obstruction and sinusitis is not warranted.  As was noted above, the Veteran's argument that he warrants compensation for loss of sense of smell as a residual of his nose fracture is addressed in the remand below. 

Low Back Disability

The Veteran's current claim for increase was submitted in February 2005.  

A review of the history of this disability revealed that the disability is characterized as status post injury lumbar spine with residual chronic low back pain and spondylolisthesis defect at L5.  A January 2000 rating decision awarded service connection (and a 10 percent rating) for the disability.  A July 2002 rating decision continued the 10 percent rating, finding that additional severity of symptoms shown was due to intercurrent postservice injury.  The June 2005 rating decision on appeal found that (based on a May 2005 VA examination) the Veteran's overall low back disability picture warranted a 20 percent rating, but continued the 10 percent rating previously assigned based on a finding that the 10 percent additional disability was due to intercurrent postservice injury (which was not service-connected, and could not be considered in the rating).  In the December 2009 remand the Board, in essence, indicated that the May 2005 examination was inadequate for rating purposes (as it did not acknowledge the postservice superimposed low back injury, and did not distinguish (as had the 2002 VA examiner) between impairment due to the service-connected low back disability entity and impairment due to pathology superimposed postservice. 
The Veteran's current 10 percent rating for his service-connected low back disability is under 38 C.F.R. § 4.71a, Code 5237 (for lumbosacral strain) and the General Formula for Rating Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a.

Under the General Formula, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  A 20 percent rating is warranted when forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is limited to 30 degrees or less; or there is favorable ankylosis of the entire thoracolumbar spine; and a 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  An introductory note provides that the ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in an area affected by residuals of injury or disease.  38 C.F.R. § 4.71a, Code 5237.

Notes following provide: that any associated objective neurologic abnormality is to be separately rated under the appropriate (for the neurological impairment) Code.  Note (1).  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion 0 to 30 degrees, and left and right lateral rotation 0 to 30 degrees.  Note (2).  Favorable ankylosis is fixation of a spinal segment in the neutral position (zero degrees).  Note (5).  38 C.F.R. § 4.71a.

A July 2004 VA treatment record notes the Veteran sought emergency care for low back pain.  He described the pain as an ache, and stated that it started as a result of an injury in service.  Weather changes caused increased pain with no relief from Motrin.  The pain caused him difficulty sleeping.  There is no report of clinical evaluation on that occasion.

On May VA 2005 examination, the Veteran reported that he initially injured his back in service in 1994 in a motor vehicle accident and re-injured it 1999 in a post-service motor vehicle accident.  He also reported a recent left leg injury resulting in a quadriceps tendon tear that required surgical repair (incurred playing basketball with his son).  The postoperative residuals of the leg injury caused difficulty walking.  The Veteran reported pain in the midline of the lumbar area with chronic stiffness on prolonged sitting and walking; the pain was worse in the mornings and with cold weather; at its worst, it would radiate to the right gluteal area and the back of the right thigh.  Lying down eased the pain.  The severity of the pain (on a scale of 0 to 10) was approximately 6/10 (and 9/10 during acute episodes).  He had worked for a local government since December 2004, and reported 5 days lost from work due to back pain.  He complained of inability to bend or lift without difficulty. 

On physical examination the Veteran's spine had normal curvature.  Anterior superior iliac spines were symmetrical with no pelvic tilt.  Paraspinal rigidity was noted in the lumbosacral area, at L3 through L5.  Straight leg raising was positive on the right.  He was unable to lift the left lower extremity due to a recent quadriceps tendon tear.  He was unable to walk on his heels or toes secondary to left leg pain.  His gait was abnormal and he had the tendency to drag his left lower extremity because he was not able to flex the left knee.  Range of motion studies found forward flexion was to 40 degrees, extension 25 degrees, lateral flexion 25 degrees, bilaterally, and rotation 30 degrees. bilaterally.  X-rays revealed Grade I anterolisthesis of L5-S1, and mild to moderate disc height deterioration.  Spondylolysis was evident, lateral profile subtle loss of disc height was seen at L4-L5, and osseous structures were well mineralized, normally articulated, and intact.  The impression was Grade I anterolisthesis, lumbosacral junction.  The Veteran complained of pain on extreme movements in all directions.  The diagnosis was low back strain, and Grade I anterolisthesis per x-rays.  

A January 2007 VA primary care outpatient report notes that the Veteran had back pain daily for which he took Motrin and occasionally Tylenol with codeine.  Examination revealed positive straight leg test and paraspinal muscle spasm.  The assessment was back pain.

On March 2010 VA examination, the Veteran reported constant low back pain, described as a cramping pain, rated as 6/10.  The pain radiated to his right leg.  He reported that he was on no current treatment for his back disability.  He reported flare-ups of increased low back pain that he rated as 9/10, occurring three to four times per week and lasting for three to four hours.  The flares-ups were precipitated by walking a quarter mile or lifting anything weighing more than twenty pounds.  He stated that during a flare-up or following repetitive use, he was additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  He denied associated symptoms such as weakness, decreased motion, numbness, leg or foot weakness, bladder complaints, bowel complaints, or erectile dysfunction of age.  His back was stiff and hard to bend, fatigued and lacked endurance.  He reported back spasms and paresthesias in his feet.  He stated he had a lumbosacral corset which he wore daily at work.  He could walk a quarter mile due to pain and had no history of falls.  He denied any surgery or hospitalization for his lumbosacral spine.  He reported that his low back disability interfered with occupational functioning and daily activities in that it limited him because he could not move around as much as he would like.  He was unable to do jobs for which he would otherwise be qualified.  He stated that it put a strain on him, his wife, and his family.

On physical examination the spine, limbs, posture and gait, position of the head, curvature of the spine, symmetry in appearance, and symmetry and rhythm of spinal motion were within normal limits.  There was no objective evidence for pain.  The examiner stated that the Veteran made very poor effort on testing of range of motion with flexion.  His first flexes were only to 70 degrees and he stopped for no apparent reason.  The examiner noted that on passive range of motion flexion was easily achieved at zero to 100 degrees and represented the Veteran's true flexion range of motion.  Extension was zero to 40 degrees.  Bilateral lateral bending was zero to 40 degrees, and bilateral rotation was zero to 40 degrees.  Range of motion was not affected by factors other than spinal injury or disease, such as the Veteran's body habitus.  During a flare-up or flowing repetitive use, he was additionally limited by pain but not by weakened movement, excess fatigability, endurance, incoordination, or functional loss.  There was no objective evidence of painful motion, spasm, weakness, or tenderness.  There was no postural abnormality, ankylosis, or abnormality of the musculature of the back. 

On neurological testing he had such a degree of give way weakness that he could not lift his legs off the examination table even though he could stand from sitting and walk with no difficulty.  With repetition and encouragement, his true strength was shown to be 5/5 throughout.  Tone and rapid alternating movements were within normal limits.  Pronator drift was negative.  There was no atrophy, fasciculation, or tremor.  Deep tendon reflexes were 2/4 throughout and were bilaterally symmetrical.  Toes were downgoing bilaterally.  Sensory testing revealed a normal light touch, pinprick, vibration, and double simultaneous extinction.  His gait was unremarkable.  He could rise to his toes and heels without difficulty.  Romberg test was normal.  Tandem gait was unremarkable.  

The Veteran had not had any incapacitating episodes [of lumbar disc disease] during the past twelve-month period.  X-rays of the spine showed 1.1 cm of anterolisthesis with associated bilateral pars interarticularis defects at L5-S1, and degenerative changes of the lumbosacral spine.  The diagnostic impression was spondylolisthesis of L5 worsened by a motor vehicle accident after military service.  There were no current manifestations of his low back disability.  There were no neurological symptoms; and no finding of degenerative disc disease.  The examiner opined that the Veteran's service connected low back disability was non- disabling, and that he had attempted to exaggerate examination findings (apparently for the purpose of disability compensation).  The condition was considered insufficiently severe to require treatment.  The examiner opined that the Veteran's condition of lumbosacral spondylolisthesis at L5 was caused by or a result of his service-connected spondylolisthesis defect at L5 and chronic low back pain since it was the same condition, but that was the only condition found.  There was no superimposed disability found.

On review the Board finds that a rating in excess of 10 percent for the Veteran's service-connected low back disability is not warranted for any period of time under consideration.  Notably, a May 2005 VA examination found limitation of forward flexion to a degree that would warrant a 20 percent rating.  However, that examination has been deemed inadequate for rating purposes, as the examiner did not distinguish between disability due to the injury in service and disability due to the intercurrent postservice injury (which was of a severity that caused the Veteran to terminate his employment).  Significantly, when the Veteran was re-examined in 2010, the pathology superimposed postservice (and associated functional impairment) was no longer manifest; hence, all pathology (and impairment) found on the 2010 examination  is for consideration in rating the serviced-connected back disability.  

Because the May 2005 examination was inadequate, the only competent evidence of record regarding the degree of severity of the Veteran's service connected low back disability is the report of the March 2010 VA examination.  As that examination found forward flexion to 100 degrees (the Board notes that the examiner reported that the Veteran initially stopped for no reason at 70 degrees, which was not a true indication of actual motion; regardless, even limitation to 70 degrees warrants only a 10 percent rating); combined range of motion far exceeding 120 degrees; unremarkable gait; and no postural abnormality, the schedular criteria for a 20 percent (or higher) rating are neither met, nor approximated, and a rating in excess of 10 percent is not warranted.  Significantly, there was no evidence of factors such as painful motion, spasm, weakness.  The examiner opined that flare-up would likely cause additional pain (but no additional impairment of function); pain of itself is specifically encompassed in the schedular criteria.  

Furthermore, March 2010 VA examination found that there was no disc disease, and that there were no neurological symptoms associated with the low back disability (so as to warrant a separate compensable rating).  .Likewise, it was noted that there had not been any incapacitating episodes.  In summary, the record presents no evidence of symptoms or impairment that would warrant a schedular rating in excess of 10 percent.   

Furthermore, the evidentiary record does not show any manifestations or associated functional impairment of the Veteran's service-connected low back disability that are not encompassed by the schedular criteria.  Therefore, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b); see Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the record does not suggest, nor does the Veteran allege, that his service connected disabilities render him unemployable [he has reported that he terminated employment with a manufacturer following an intercurrent postservice injury}.  Hence, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

A compensable rating for tinea versicolor is denied.

A rating in excess of 10 percent for obstruction and sinusitis residuals of a nose fracture is denied.

A rating in excess of 10 percent for a low back disability is denied.


REMAND

At the October 2009 hearing the Veteran alleged that he had lost his sense of smell due to his nose fracture.  He has not been evaluated for such impairment; loss of sense of smell is a manifestation capable of observation by the person experiencing it.  As service connection has been awarded for residuals of a nose fracture [which encompasses all manifestations], if it is established that the Veteran has a loss of sense of smell, and that such is indeed a residual of his nose fracture, he would be entitled to consideration of a separate compensable rating under 38 C.F.R. § 4.87a, Code 6275.  The Board's 2009 remand referred this matter to the RO for their initial consideration.  However, it appears that no action was taken in the matter.  As a separate compensable rating for loss of sense of smell is part and parcel of the claim for an increased rating for residuals of a nose fracture, the Board finds that a remand to address this matter is now the proper course of action.  Notably, he has not identified any evaluation or treatment for loss of sense of smell.

Accordingly, the case is REMANDED for the following action:

1. The RO should arrange for the Veteran to be examined by an appropriate physician to ascertain whether or not he has complete loss of sense of smell as a residual of his nose fracture in service.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination, and all indicated testing should be completed.  Based on examination of the Veteran and review of his claims file, the examiner must provide an opinion that responds to the following;

(a) Does the Veteran have loss of sense of smell?
(b) If so, what is the likely etiology for such disability?  Specifically, is it at least as likely as not due to his nose fracture in service?
(c) If so, to what severity is the loss of sense of smell manifest?  Specifically, is there complete loss?

The examiner must explain the rationale for all opinions.

2. The RO should then adjudicate the matter of entitlement to a separate compensable rating for loss of sense of smell as a residual of a nose fracture.  If it remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


